DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat, US 9029726 in view of Ueda et al, US 4445020 [Ueda].
Regarding claim 12, Cernat discloses (figs. 1-3) a gas-insulated switch, comprising:
two contact units (4, 6; 5, 7);
contacts including a first contact (5) and a second contact (4), each of said contacts is a component of one of said contact units (4, 6; 5, 7), where at least one of said contact units (5, 7) is connected to said first contact (5) as a movement contact unit (5, 7) having a drive unit and is movably mounted along a switch axis (2);
a gas reservoir (14);
a ram (15), said gas reservoir (14) being delimited on one side by said ram (15);

Page 5 of 9Docket No. 2018P13484Application No. PCT/EP2019/068211Prel. Amdt. dated January 4, 2021a wall (8), said gas reservoir (14) being radially delimited by said wall (8), at least in part, in respect of the switch axis (2),
where said movement contact unit (5, 7) in respect of said wall (8) is movably mounted along the switch axis (2) and in that said ram (15) is part of said movement contact unit (5, 7) and is movably mounted together with said movement contact unit (5, 7) in respect of said second contact (4) in such a way that said ram (15) during an opening process of said two contact units (4, 6; 5, 7) moves along the switch axis (2) away from said second contact (4).
Cernat fails to disclose enlarging said gas reservoir.
Ueda discloses (figs.8-10) a circuit interrupter where an opening process enlarges a gas reservoir (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cernat with the teaching of Ueda, thereby providing a enlarge gas reservoir, having excellent breakdown function in which the effect of the negative pressure device is increased, thus rapidly extinguishing the arcs.   
Regarding claim 13, Cernat further discloses where said wall (8) delimiting, at least partially, said gas reservoir (14) is a component of said contact unit (4, 6) of said second contact (4).  
Regarding claim 14, Cernat further discloses where said ram (15) is aligned substantially vertically in respect of the switch axis (2).  
Regarding claim 15, Cernat further discloses where said ram (15), in respect of the switch axis (2), is configured rotation-symmetrically.  

Regarding claim 17, Cernat further discloses where said first contact (50 is a tulip contact and said second contact (4) is a pin contact.  
Regarding claim 18, Cernat further discloses where said pin contact (4) is part of a fixed contact unit (4, 6).
Regarding claim 19, Cernat further discloses where said wall (8) is part of said primary nozzle (10).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat and Ueda and further in view of Hashimoto et al, US 4458119 [Hashimoto].
Regarding claim 20, Cernat discloses (figs. 1-3) a high voltage switching [col.1, lines 57-60] configuration, comprising:
a gas-insulated switch, comprising:
two contact units (4, 6; 5, 7);
contacts including a first contact (5) and a second contact (4), each of said contacts is a component of one of said contact units (4, 6; 5, 7), where at least one of said contact units (5, 7) is connected to said first contact (5) as a movement contact unit (5, 7) having a drive unit and is movably mounted along a switch axis (2);
a gas reservoir (14);
a ram (15), said gas reservoir (14) being delimited on one side by said ram (15);
a multipart insulation nozzle system (10) having a primary nozzle (11), an auxiliary nozzle (11), and an electric arc chamber, said primary nozzle (11) and said auxiliary nozzle (11) defining a heating channel (13) formed between said primary nozzle (11) and said auxiliary nozzle (11), said heating channel (13) originating from said electric arc chamber and opening in said gas reservoir (14); and

where said movement contact unit (5, 7) in respect of said wall (8) is movably mounted along the switch axis (2) and in that said ram (15) is part of said movement contact unit (5, 7) and is movably mounted together with said movement contact unit (5, 7) in respect of said second contact (4) in such a way that said ram (15) during an opening process of said two contact units (4, 6; 5, 7) moves along the switch axis (2) away from said second contact (4).
Cernat fails to disclose enlarging said gas reservoir; and at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.  
Ueda discloses (figs.8-10) a circuit interrupter where an opening process enlarges a gas reservoir (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cernat with the teaching of Ueda, thereby providing a enlarge gas reservoir, having excellent breakdown function in which the effect of the negative pressure device is increased, thus rapidly extinguishing the arcs.  
Ueda fails to disclose at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.
Hashimoto discloses a circuit breaker comprising at least one vacuum switching tube (3), where a gas-insulated switch (4) and said vacuum switching tube (3) are connected in series [col. 1, lines 9-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Cernat with the teaching of Hashimoto, thereby providing a configuration where the vacuum breaker perform the initial circuit breaking while the gas circuit breaker is allotted with the task of recovery of the insulation after circuit breaking.
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cernat, Ueda and Hashimoto and further in view of Yanabu et al, US 4434332 [Yanabu].
Regarding claim 22, Cernat, Ueda and Hashimoto fail to disclose further comprising a control device for dividing a voltage between said gas- insulated switch and said vacuum switching tube.
Yanabu discloses (figs.3-6) a circuit interrupter comprising a control device (12, 13) for dividing a voltage between a gas- insulated switch (6) and a vacuum switching tube (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Cernat with the teaching of Yanabu, thereby providing the device that, the increased voltage is divided, thus making effective use of the advantages of both types of interrupters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergmann et al, Dufournet et al, Lehmann et al and Marin et al are examples of gas-insulated circuit breakers comprising primary and auxiliary nozzles, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833